Name: 2004/559/EC: Commission Decision of 21 June 2004 listing the areas of the Czech Republic eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2134) (Only the Czech text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  economic policy;  regions and regional policy;  social framework;  employment;  EU finance
 Date Published: 2004-07-23; 2005-10-12

 23.7.2004 EN Official Journal of the European Union L 249/26 COMMISSION DECISION of 21 June 2004 listing the areas of the Czech Republic eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2134) (Only the Czech text is authentic) (2004/559/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (1), and in particular Article 4(4) thereof, After consulting the Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture, Whereas: (1) Objective 2 of the Structural Funds is to support the economic and social conversion of areas facing structural difficulties. (2) The Commission and the Member States seek to ensure that assistance is genuinely concentrated on the areas most seriously affected and at the most appropriate geographical level. (3) The ceiling for eligible population is 370 000 inhabitants, in accordance with Article 4(2) of Regulation (EC) No 1260/1999, laying down the ceiling for the Czech Republic at 31 % of the population of the NUTS II regions not covered by Objective 1. (4) The Commission, on the basis of proposals from the Member States and in close concertation with the Member State concerned, draws up the list of the areas eligible under Objective 2 with due regard to national priorities, HAS ADOPTED THIS DECISION: Article 1 The areas in the Czech Republic eligible under Objective 2 of the Structural Funds from 1 May 2004 to 31 December 2006 are listed in the Annex hereto. Article 2 This Decision is addressed to the Czech Republic. Done at Brussels, 21 June 2004. For the Commission Jacques BARROT Member of the Commission (1) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by the 2003 Act of Accession. ANNEX List of areas eligible for Objective 2 in Czech Republic Period 2004 to 2006 NUTS III region Eligible area Population of the NUTS III level region in eligible areas (in inhabitants) All of the NUTS III level region except Only the following areas of the NUTS III level region Areas satisfying the provisions of paragraph 7 of Article 4 of Regulation (EC) No 1260/1999 Praha the districts (national code): Praha 1 (500054) Praha 8 (500208) Praha  BÃ ezinÃ ves (538124) Praha  Ã Ã ¡blice (547298) Praha  DolnÃ ­ Chabry (547301) Praha 9 (500216) Praha 12 (547107) Praha  LibuÃ ¡ (547051) Praha 14 (547361) Praha  DolnÃ ­ PoÃ ernice (538175) Praha 15 (547387) Praha  DolnÃ ­ MÃ cholupy (547379) Praha  DubeÃ  (538205) Praha  Petrovice (547395) Praha  Ã tÃ rboholy (547409) Praha 19  Kbely (547344) Praha  Ã akovice (547310) Praha  Satalice (538736) Praha  VinoÃ (539007) Praha 20  HornÃ ­ PoÃ ernice (538213) Praha 21  Ã jezd nad Lesy (538949) Praha  BÃ chovice (538060) Praha  KlÃ ¡novice (538302) Praha  KolodÃ je (538353) 364 766